F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                            NOV 16 2004
                           FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

 MALTA JEFFRIES,

              Plaintiff-Appellant,
                                                          No. 03-5202
 v.                                                (D.C. No 02-CV-924-EA)

 PROPACK, INC., an Oklahoma
 corporation; GRAEBEL/
 OKLAHOMA MOVERS, INC., an
 Oklahoma corporation,

              Defendants-Appellees.


                                       ORDER


Before LUCERO , McKAY , and PORFILIO , Circuit Judges.



      This matter is before the court for consideration of dismissal in light of

appellant’s noncompliance with procedural obligations, particularly those relating

to timely briefing. For the reasons explained below, we dismiss the appeal.

      Appellant, represented by counsel throughout the proceedings, has ignored

routine obligations in prosecuting this appeal and has responded in an inadequate

and dilatory manner after being admonished to cure various deficiencies. At the

outset, appellant failed to file a transcript order form or statement that a transcript

was not necessary, Fed. R. App. P. 10(b); 10th Cir. R. 10.1(A)(2), a prerequisite
to initiating the briefing schedule, Fed. R. App. P. 31; 10th Cir. R. 11.1 &

31.1(A)(1). It took a deficiency notice from the clerk to prompt appellant to

complete this first step.

       Appellant showed considerably more dereliction regarding her ensuing

briefing obligations. A week after the deadline had passed for filing her opening

brief and appendix, with neither these materials nor a motion for extension of

time appearing, the clerk sent appellant a letter noting the noncompliance and

warning that the appeal would be subject to dismissal without further notice if the

omission was not cured within ten calendar days. In the meantime, one of the

appellees moved to dismiss for lack of a timely brief.    See Fed. R. App. P. 31(c)

(“If an appellant fails to file a brief within the time provided by this rule, or

within an extended time, an appellee may move to dismiss the appeal.”).

       Despite the clerk’s warning and opposing counsel’s motion, appellant did

not file her brief or move for an extension of time in the period prescribed. A

few days later, the clerk issued an order reserving the question of dismissal to the

panel selected to hear the appeal. Appellant then promptly submitted a brief and

appendix, but due to a long list of deficiencies, these were not accepted for filing.

Two short extensions of time followed. Only after the expiration of the second

did appellant finally file a corrected opening brief.




                                            -2-
       This court is authorized to address appellant’s noncompliance with her

procedural obligations “as it considers appropriate, including [by] dismissing the

appeal.” Fed. R. App. P. 3(a)(2). This case reflects a patent persistent inattention

to clearly delineated routine requirements, for which the only excuse offered has

been inexperience with the appellate process. The court expects counsel to read

and follow the rules–indeed, we expect this of parties proceeding pro se,    Nielsen

v. Price , 17 F.3d 1276, 1277 (10 th Cir. 1994)–and litigants are accountable for

the acts and omissions of their counsel.      Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P’ship , 507 U.S. 380, 396 (1993). Accordingly, we deem it an

appropriate exercise of our discretion to dismiss this appeal.     See Nielsen , 17 F.3d

at 1277 (affirming district court’s discretionary dismissal of bankruptcy appeal for

comparable conduct).

       The appeal is DISMISSED.



                                                            Entered for the Court
                                                            PATRICK FISHER, Clerk


                                                         By:
                                                           Deputy Clerk




                                             -3-